internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-145784-01 date date legend parent subsidiary subsidiary foreign_country date date dear this letter responds to a letter dated date and subsequent correspondence presented on behalf of subsidiary requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that would result in an extension of time pursuant to sec_301_9100-1 to file an election for subsidiary to be treated as a corporation for federal tax purposes pursuant to sec_301_7701-3 retroactive to date the following description represents the facts as provided by subsidiary facts plr-145784-01 subsidiary is a wholly owned subsidiary of parent subsidiary a wholly owned subsidiary of subsidiary was formed on date subsidiary was formed for the sole purpose of providing on-shore financing in foreign_country for parent subsidiary believed that subsidiary was a corporation for us federal tax purposes and filed a form_5471 information_return of u s persons with respect to certain foreign_corporations for subsidiary for its first year in existence on or about date a date more than days after subsidiary was formed an executive of subsidiary during a routine review of tax forms discovered that a form_8832 entity classification election inadvertently had not been filed for subsidiary law and application sec_301_7701-2 generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 further provides that a business_entity with only one owner is classified as a corporation or is disregarded if it is disregarded then the entity’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that so long as a business_entity is not classified as a corporation under sec_301_7701-2 or it has an opportunity to elect its classification for federal tax purposes generally sec_301_7701-3 provides that if a foreign eligible_entity with a single owner that has unlimited liability fails to elect its treatment for federal tax purposes then the entity will be disregarded as an entity separate from its owner subsidiary is a business_entity that is eligible to elect its classification for federal tax purposes pursuant to sec_301_7701-3 subsidiary is a foreign eligible_entity with subsidiary as its single owner subsidiary pursuant to sec_301_7701-3 is considered to have unlimited liability therefore unless a timely election otherwise has been filed or an exception is created subsidiary will be treated in the same manner as a sole_proprietorship branch or division of subsidiary sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-145784-01 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly subsidiary is granted an extension of time of days from the date of this letter to file on behalf of subsidiary form_8832 effective on date with the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for this purpose except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code pursuant to your request we are sending a copy of this letter by facsimile transmission this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
